DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Richard A. Machonkin on 08/06/2018.
           Claims 10 and 16 are cancelled.
  	 In claim 17, line 1, replace word "claim 16” with --claim 13--.
           In claim 18, line 1, replace word "claim 16” with  --claim 13--.


3.	The application has been amended as follows: 
1.  	(Currently Amended) A system comprising:
a printed circuit board assembly (PCBA) having a PCBA planar coefficient of thermal
expansion (CTE); an image sensor package coupled to the PCBA by way of a plurality of bond members, the image sensor package having an image sensor planar CTE that 
gap between the PCBA and an image sensor substrate of the image sensor package is filled with a fill material according to a corner glue pattern; a sensor holder coupled to the PCBA; and a lens assembly coupled to the sensor holder, wherein the sensor holder comprises an opening configured to provide optical access between the lens assembly and the image sensor package.

2.  	(Original) The system of claim 1, wherein each bond member of the plurality of bond members comprises: a respective bond pad coupled to a surface of the image sensor package; and a respective ball bond member coupled between the respective bond pad and the PCBA.

(Original) The system of claim 1, wherein the PCBA comprises: a plurality of electrically-insulating laminate layers; and a plurality of electrically-conducting laminate layers.

(Previously Presented) The system of claim 1, wherein the PCBA planar CTE is within one percent of the image sensor planar CTE.


5.  	(Original) The system of claim 1, wherein the image sensor package comprises:


(Previously Presented) The system of claim 5, wherein the second surface of the image sensor substrate comprises a plurality of land grid array (LGA) pads.

(Cancelled).


 (Previously Presented) The system of claim 1, wherein the fill material comprises CTE-matching material.

(Cancelled).

 (Cancelled).


11. (Original) The system of claim 1, wherein the sensor holder is attached to the PCBA
by way of a mounting arrangement, wherein the mounting arrangement comprises a plurality of mounting pins that couple the sensor holder to the PCBA at a plurality of 

12. (Original) The system of claim 11, wherein the mounting arrangement comprises
three mounting locations disposed in a non-equilateral triangle with respect to the image sensor package.

13. (Currently Amended) A method of manufacturing an optical system, the method
comprising: coupling an image sensor package to a printed circuit board assembly (PCBA) by way of a plurality of bond members, the image sensor package having an image sensor planar coefficient of thermal expansion (CTE) that is substantially similar to a PCBA planar CTE of the PCBA to reduce thermally-induced stresses in the
plurality of bond members, the image sensor package, and the PCBA; partially filling a gap between the PCBA and an image sensor substrate of the image sensor package with a fill material according to a corner glue pattern, wherein partially filling the gap according to the corner pattern comprises filling areas in the gap that are proximate to corners of the image sensor substrate and the PCBA with the fill material; and coupling a sensor holder to the PCBA.

14. (Original) The method of claim 13, further comprising forming the plurality of bond
members, wherein forming each bond member comprises: coupling a respective bond pad to a surface of the image sensor package; and coupling a respective ball member to the respective bond pad.

15. (Cancelled)

16. (Cancelled) 

17. (Currently Amended) The method of claim [[16]] 13, wherein the fill material
comprises a CTE-matching material.

18. (Currently Amended) The method of claim [[16]] 13, wherein the fill material has a
higher viscosity than that of a conventional fill material utilized in a full fill pattern.

19. (Original) The method of claim 13, further comprising coupling a lens assembly to
the sensor holder, wherein the sensor holder comprises an opening configured to provide optical access between the lens assembly and the image sensor package.

20. (Original) The method of claim 13, further comprising attaching the sensor holder to
the PCBA according to a mounting arrangement, wherein the mounting arrangement comprises a plurality of mounting pins that couple the sensor holder to the PCBA at a plurality of mounting locations, wherein the mounting arrangement is selected so as to minimize thermally-induced stress between the PCBA and the sensor holder, wherein the mounting arrangement comprises three mounting locations disposed in a non-equilateral triangle with respect to the image sensor package.


thermally-induces stresses, a summation of the image sensor planar CTE, a CTE of the plurality of bond members, and a CTE of a lens is approximately equal to a summation of a CTE of the sensor holder, a CTE of an active alignment bond that couples the sensor holder to the PCBA, and a CTE of a lens assembly.

22. (Currently Amended) The method of claim 13, wherein the corner pattern
reduces wicking between the image sensor substrate and the PCBA.

23. (Previously Presented) The method of claim 13, wherein the fill material comprises a
high viscosity fill material.

Allowable Subject Matter
4.         Claims 1-6, 8, 11-14 and 17-23 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A system comprising: the image sensor package having an image sensor planar CTE that is substantially similar to the PCBA planar CTE to reduce thermally-induced stresses in the plurality of bond members, the image sensor package, and the PCBA, wherein a gap between the PCBA and an image sensor substrate of the image sensor package is 
           Claims 2-6, 8, 11-12, 14 and 17-23 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 13.

 	Applicant disclosed such device improved performance under shock and vibration conditions. The thermal shock performance of image sensor systems is improved by reducing or eliminating cracks and/or delamination of solder joints.  It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.